Title: From Thomas Jefferson to John Adams, 11 July 1824
From: Jefferson, Thomas
To: Adams, John


                        Dear Sir,
                        
                            Monticello
                            July 11. 24.
                    My friend and correspondent of Richmond, Colo Bernard Peyton will have the honor of delivering you this letter. he was a worthy officer of the late war, and now an equally worthy member of the mercantile body. proposing to visit Boston, he has the natural ambition of being presented to the first of the revolutionary characters now living. I ask, of your friendship to give him a few moments of your time, the remembrance of which will to him be a gratification thro’ life. I have pleasure in availing my self of every occasion of repeating to you the assurances of my constant friendship and respectful consideration.
                        Th: Jefferson